People v Estrella (2019 NY Slip Op 05091)





People v Estrella


2019 NY Slip Op 05091


Decided on June 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2019

Gische, J.P., Tom, Kapnick, Kern, Moulton, JJ.


263/14 9724A 9724

[*1] The People of the State of New York, Respondent,
vVictor Estrella, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Matthew Bovo of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered July 21, 2016, convicting defendant, upon his plea of guilty, of attempted rape in the first degree, and sentencing him to a term of 3½ years, with 15 years' postrelease supervision, unanimously affirmed, without costs. Order, same court and Justice, entered on or about December 20, 2016, which adjudicated defendant a level two sexually violent sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
As to the appeal from the judgment of conviction, we find that defendant made a valid waiver of his right to appeal. 	Even if he did not, we perceive no basis for reducing the term of postrelease supervision.
As to defendant's civil appeal from his sex offender adjudication, we conclude that the court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument or outweighed by the seriousness of the underlying offense against a child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2019
CLERK